DETAILED ACTION
This action is responsive to the application No. 16/766,797 filed on May 26, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. The IDS filed on November 6, 2020, November 19, 2020, and September 7, 2021 have been considered.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “forming a plurality of films of the pixel circuit on the substrate, and sequentially patterning the plurality of films, wherein the plurality of films comprise a metal layer, a semiconductor layer and an insulating layer; wherein in the non-display area, the metal layer is removed in an exposure process” recited in claim 2 and the “wherein the thin film encapsulation layer comprises a first inorganic layer, an organic layer, and a second inorganic layer arranged on a side, facing away from the first inorganic layer, of the organic layer” recited in claim 6 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ORGANIC LIGHT-EMITTING DISPLAY PANEL COMPRISING VIA HOLE IN NON-DISPLAY AREA, METHOD FOR PREPARING THE SAME, AND DISPLAY DEVICE.

Specification
The disclosure is objected to because of the following informalities: 
In the specification, paragraphs [0012], [0018], [0057], [0058], and [0071], the term “shrinkage” is used. It is unclear from the disclosure of the invention what “shrinkage” means in the context of the invention, given the plain meaning of the word. One of ordinary skill in the art would not expect the disclosed invention to undergo shrinkage, and the disclosure does not discuss any means by which the draw-in structure would shrink. Therefore, it appears that the use of the term “shrinkage” may be the result of a translation error.
Appropriate correction is required.

Claim Objections
Claims 1 and 6 are objected to because of the following informalities: 
In claim 1 line 5, it appears that Applicant intended for “forming a barrier layer and on the substrate” to be --forming a barrier layer on the substrate--.
In claim 1 lines 11-13, it appears that Applicant intended for “wherein the groove is in a position, corresponding to the via hole, of the substrate, an opening width of a side, close to the barrier layer, of the groove is larger than a width of the via hole, and the groove and the barrier layer form a draw-in structure” to be --wherein the groove is in a position corresponding to the via hole on the substrate, an opening width of a side of the groove- close to the barrier layer is larger than a width of the via hole, and the groove and the barrier layer form a draw-in structure. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 8 and 14, the limitation “wherein in a direction parallel to the barrier layer, an amount of shrinkage of a side, near the pixel circuit, of the draw-in structure ranges from 0.3µm to 3µm” is indefinite because it is unclear from the disclosure of the invention what “shrinkage” means in this context, given the plain meaning of the word. One of ordinary skill in the art would not expect the disclosed invention to undergo shrinkage, and the disclosure does not discuss any means by which the draw-in structure would shrink. Therefore, it appears that the use of the term “shrinkage” may be the result of a translation error. Absent any other guidance, the claims will be interpreted in view of the drawings, which show a sloped side of the groove (T2).
	For the purpose of the examination, the limitation “wherein in a direction parallel to the barrier layer, an amount of shrinkage of a side, near the pixel circuit, of the draw-in structure ranges from 0.3µm to 3µm” will be interpreted as --wherein in a direction parallel to the barrier layer, a top end of the draw-in structure near the pixel circuit has a width from 0.3µm to 3µm greater than a width of a bottom end of the draw-in structure away from the pixel circuit--.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-7, 9-13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Seo (U.S. Pub # 2019/0334120) in view of Lin (U.S. Pub # 2020/0303676) and Yu (U.S. Pub # 2020/0365825).
Regarding independent Claim 1, Seo teaches a method for preparing an organic light-emitting display panel, comprising: 
providing a substrate (Fig. 10A: 10, paragraph [0051]), wherein the substrate comprises a non-display area (Fig. 10A: PA, paragraph [0048]) and a display area (Fig. 10A: DA, paragraph [0042]) surrounding (see Fig. 2) the non-display area (PA); 
forming a barrier layer (Fig. 10A: 11, paragraph [0071]) on the substrate (10) and forming a pixel circuit (at least Fig. 4A: TR & E1, paragraphs [0077] & [0086]) on the barrier layer (11), wherein an orthographic projection of the pixel circuit (TR & E1) on the substrate (10) and an orthographic projection of the non-display area (PA) on the substrate (10) do not overlap; 
patterning the barrier layer (11) in the non-display area (PA) to form at least one via hole (Fig. 10A: PO, paragraph [0109]) penetrating the barrier layer (11); 
patterning the substrate (10) by using the barrier layer (11) as a mask in the non-display area (PA) to form a groove (Fig. 10A: PB, paragraph [0110]); 
wherein the groove (PB) is in a position corresponding to the via hole (PO) on the substrate (10), an opening width of a side of the groove (PB) close to the barrier layer (11) is larger than a width of the via hole (PO), and the groove (PB) and the barrier layer (PO) form a draw-in structure (Fig. 10C: NG, paragraph [0109]; the instant limitation “draw-in structure” does not appear to be a commonly used term in the art, and is not explicitly defined in the disclosure of the invention, such that the combination of the via hole PO and groove PB of the prior art may be considered a “draw-in structure”); 
forming a light emitting layer (Fig. 4B: EL, paragraph [0086]) on the pixel circuit (TR); and 
forming a thin film encapsulation layer (Fig. 10F: TE, paragraph [0084]) covering a side wall of the draw-in structure (NG).
	Seo is silent with respect to wherein the light emitting layer is disconnected at a side wall of the draw-in structure; and forming a thin film encapsulation layer covering the light emitting layer and the side wall of the draw-in structure on the light emitting layer.
Lin discloses a method for preparing an organic light-emitting display panel, comprising:
forming a light emitting layer (Fig. 5: 113, paragraph [0048]).
	Yu discloses a method for preparing an organic light-emitting display panel, comprising:
	forming a via hole (Fig. 7: 101, paragraph [0086]);
	forming a groove (Fig. 7: 102, paragraph [0090]);
forming a light emitting layer (Fig. 8: 80, paragraph [0084]), wherein the light emitting layer (80) is disconnected at a side wall of the groove (102); and 
forming a thin film encapsulation layer (Fig. 12: 90, paragraph [0090]) covering the light emitting layer (80) and the side wall of the groove (102) on the light emitting layer (80).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “light emitting layer is disconnected at a side wall of the draw-in structure; and forming a thin film encapsulation layer covering the light emitting layer and the side wall of the draw-in structure on the light emitting layer” teachings of Lin and Yu to the method of Seo because Yu discloses in paragraph [0126] that in a device comprising a continuous light emitting layer in the display region, disconnecting the light emitting layer in the non-display region prevents water and oxygen from entering the light emitting layer in the display region. Further, Lin discloses in paragraph [0048] that a continuous light emitting layer (Fig. 5: 113, paragraph [0048]) is an obvious variant of a discontinuous light emitting layer (Fig. 7: 113, paragraph [0051]) that helps simplify the manufacturing process of the device. Therefore, it would be obvious to one of ordinary skill in the art that the method of Seo may be used to make a device having a continuous light emitting layer analogous to the light emitting layer of Yu.
Regarding Claim 5, Seo as previously modified teaches the method according to claim 1, wherein the thin film encapsulation layer (TE) comprises at least one organic layer (Fig. 10F: 33, paragraph [0091]) and at least one inorganic layer (Fig. 10F: 32, paragraph [0091]) which are alternately stacked.
Regarding Claim 6, Seo as previously modified teaches the method according to claim 5, wherein the thin film encapsulation layer (TE) comprises a first inorganic layer (32), an organic layer (33), and a second inorganic layer (Fig. 10F: 34, paragraph [0091]) arranged on a side, facing away from the first inorganic layer (32), of the organic layer (33); and 
said forming the thin film encapsulation layer (TE) on the light emitting layer (EL) comprises: 
forming the first inorganic layer (32) on the light emitting layer (EL) by a vapor deposition method (paragraph [0165]); 
forming the organic layer (33) on the first inorganic layer (32) by means of ink-jet printing (paragraph [0166]); and 
forming the second inorganic layer (34) on the organic layer (33) by the vapor deposition method (paragraph [0168]).
Regarding Claim 7, Seo as previously modified teaches the method according to claim 1, wherein in a direction perpendicular to the barrier layer (11), a thickness of the groove ranges from 2µm to 5µm, or the thickness of the groove (PB) ranges from 20% to 80% of a thickness of the substrate (as shown in Fig. 10F, groove PB extends through the entirety of base layer 12 of substrate 10, such that it would be obvious to one of ordinary skill in the art to choose a thickness of the groove to lie within the claimed percentage range).
Regarding Claim 9, Seo as previously modified teaches the method according to claim 1, wherein the substrate (10) is a flexible substrate (paragraph [0073]-[0075]).
Regarding Claim 10, Seo as previously modified teaches the method according to claim 1, wherein an inorganic insulating layer (by broadest reasonable interpretation, a portion of barrier layer 11 overlapping TR may be considered “an inorganic insulating layer in the pixel circuit”) in the pixel circuit (TR & E1) is reused as the barrier layer (11).
Regarding Claim 11, Seo as previously modified teaches the method according to claim 1 , wherein a material of the barrier layer (11) is a silicon nitride material or a silicon oxide material (paragraph [0072]).
Regarding independent Claim 12, Seo teaches an organic light-emitting display panel, comprising: 
a substrate (Fig. 10A: 10, paragraph [0051]), wherein the substrate comprises a non-display area (Fig. 10A: PA, paragraph [0048]) and a display area (Fig. 10A: DA, paragraph [0042]) surrounding (see Fig. 2) the non-display area (PA); 
a barrier layer (Fig. 10A: 11, paragraph [0071]), wherein the barrier layer (11) is arranged on the substrate (10), and the non-display area (PA) comprises at least one via hole (Fig. 10A: PO, paragraph [0109]), wherein a position, corresponding to the via hole (PO), of the substrate (10) comprises a groove (Fig. 10A: PB, paragraph [0110]), and the groove (PB) and the barrier layer (11) form a draw-in structure (Fig. 10C: NG, paragraph [0109]; the instant limitation “draw-in structure” does not appear to be a commonly used term in the art, and is not explicitly defined in the disclosure of the invention, such that the combination of the via hole PO and groove PB of the prior art may be considered a “draw-in structure”); 
a pixel circuit (at least Fig. 4A: TR & E1, paragraphs [0077] & [0086]), wherein an orthographic projection of the pixel circuit (TR & E1) on the substrate (10) and an orthographic projection of the non-display area (PA) on the substrate (10) do not overlap; 
a light emitting layer (Fig. 4B: EL, paragraph [0086]), wherein the light emitting layer (EL) is arranged on a side, facing away from the substrate (10), of the pixel circuit (TR & E1); and 
a thin film encapsulation layer (Fig. 10F: TE, paragraph [0084]), wherein the thin film encapsulation layer (32) covers the light emitting layer (EL) and the side wall of the draw-in structure (NG).
Seo is silent with respect to wherein the light emitting layer is disconnected at a side wall of the draw-in structure.
Lin discloses an organic light-emitting display panel, comprising:
a light emitting layer (Fig. 5: 113, paragraph [0048]).
Yu discloses an organic light-emitting display panel, comprising:
	a via hole (Fig. 7: 101, paragraph [0086]);
	a groove (Fig. 7: 102, paragraph [0090]);
a light emitting layer (Fig. 8: 80, paragraph [0084]), wherein the light emitting layer (80) is disconnected at a side wall of the groove (102).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “light emitting layer is disconnected at a side wall of the draw-in structure” teachings of Lin and Yu to the device of Seo because Yu discloses in paragraph [0126] that in a device comprising a continuous light emitting layer in the display region, disconnecting the light emitting layer in the non-display region prevents water and oxygen from entering the light emitting layer in the display region. Further, Lin discloses in paragraph [0048] that a continuous light emitting layer (Fig. 5: 113, paragraph [0048]) is an obvious variant of a discontinuous light emitting layer (Fig. 7: 113, paragraph [0051]) that helps simplify the manufacturing process of the device. Therefore, it would be obvious to one of ordinary skill in the art that the method of Seo may be used to make a device having a continuous light emitting layer analogous to the light emitting layer of Yu.
Regarding Claim 13, Seo as previously modified teaches the organic light-emitting display panel according to claim 12, wherein in a direction perpendicular to the barrier layer (11), a thickness of the groove ranges from 2µm to 5µm, or the thickness of the groove (PB) ranges from 20% to 80% of a thickness of the substrate (as shown in Fig. 10F, groove PB extends through the entirety of base layer 12 of substrate 10, such that it would be obvious to one of ordinary skill in the art to choose a thickness of the groove to lie within the claimed percentage range).
Regarding Claim 15, Seo as previously modified teaches the organic light-emitting display panel according to claim 12, wherein the thin film encapsulation layer (TE) comprises at least one organic layer (Fig. 10F: 33, paragraph [0091]) and at least one inorganic layer (Fig. 10F: 32, paragraph [0091]) which are alternately stacked.
	Regarding Claim 16, Seo as previously modified teaches a display device (Fig. 1: EA, paragraph [0041]), comprising the organic light-emitting display panel according to claim 12.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Seo (U.S. Pub # 2019/0334120) in view of Lin (U.S. Pub # 2020/0303676) and Yu (U.S. Pub # 2020/0365825) as applied to claim 1 above, and further in view of Choi (U.S. Pub # 2019/0081121).
Regarding Claim 2, Seo as previously modified by Lin and Yu teaches the method according to claim 1, and is silent with respect to wherein said forming the pixel circuit on the substrate comprises: forming a plurality of films of the pixel circuit on the substrate, and sequentially patterning the plurality of films, wherein the plurality of films comprise a metal layer, a semiconductor layer and an insulating layer; wherein in the non-display area, the metal layer is removed in an exposure process.
Choi discloses a method for preparing an organic light-emitting display panel, comprising: 
providing a substrate (Fig. 5A: SUB, paragraph [0050]); 
forming a pixel circuit (Fig. 5H: TFT2 & AE, paragraphs [0051]); 
wherein said forming the pixel circuit (TFT2 & AE) on the substrate (SUB) comprises: 
forming a plurality of films (Figs. 5A-G) of the pixel circuit (TFT2 & AE) on the substrate (SUB), and sequentially patterning the plurality of films (paragraphs [0108]-[0110]), wherein the plurality of films comprise a metal layer (Fig. 5B: CE2, paragraph [0050]), a semiconductor layer (Fig. 5A: AL2, paragraph [0050]) and an insulating layer (Fig. 5B: 10, paragraph [0058]); 
wherein a portion of the metal layer (CE2) is removed in an exposure process (by broadest reasonable interpretation, the “patterning” disclosed in the prior art may be considered to be equivalent to “an exposure process”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “forming the pixel circuit on the substrate comprises: forming a plurality of films of the pixel circuit on the substrate, and sequentially patterning the plurality of films, wherein the plurality of films comprise a metal layer, a semiconductor layer and an insulating layer; wherein in the non-display area, the metal layer is removed in an exposure process” teachings of Choi to the method of Seo because a thin film transistor may thereby be patterned in a desired location on the substrate using conventional fabrication techniques. Since Choi and Seo both disclose a metal gate layer that is only shown in the pixel circuit area, it would be obvious to one of ordinary skill in the art that the patterning process may be used to remove the portion of the metal layer formed in the non-display area.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Seo (U.S. Pub # 2019/0334120) in view of Lin (U.S. Pub # 2020/0303676) and Yu (U.S. Pub # 2020/0365825) as applied to claim 1 above, and further in view of Choi (U.S. Pub # 2020/0176529).
Regarding Claim 3, Seo as previously modified by Lin and Yu teaches the method according to claim 1, and is silent with respect to wherein said patterning the substrate by using the barrier layer as a mask comprises: etching the substrate in a dry etching process by using the barrier layer as the mask.
Choi discloses a method for preparing an organic light-emitting display panel wherein patterning a substrate (Fig. 13: 110, paragraph [0071]) comprises: 
etching the substrate (110) in a dry etching process (paragraph [0138]) by using a barrier layer (Fig. 13: 114, paragraph [0071]) as the mask.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “patterning the substrate by using the barrier layer as a mask comprises: etching the substrate in a dry etching process by using the barrier layer as the mask” teachings of Choi to the method of Seo because Choi discloses in paragraph [0138] that a dry etching process is suitable for forming a groove in a polyimide substrate (see paragraph [0076]) through a barrier layer. Seo likewise discloses in paragraph [0073] that the etched portion of the substrate may be polyimide.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Seo (U.S. Pub # 2019/0334120) in view of Lin (U.S. Pub # 2020/0303676) and Yu (U.S. Pub # 2020/0365825) as applied to claim 1 above, and further in view of Liu (U.S. Pub # 2020/0006684).
Regarding Claim 4, Seo as previously modified by Lin and Yu teaches the method according to claim 1, and is silent with respect to wherein said forming the light emitting layer on the pixel circuit comprises: forming the light emitting layer on the pixel circuit by an evaporation method.
Liu discloses a method for preparing an organic light-emitting display panel wherein forming a light emitting layer (Fig. 7a: 53, paragraph [0050]) on a the pixel circuit (Fig. 7a: 51, paragraph [0050]) comprises: 
forming the light emitting layer (53) on the pixel circuit by an evaporation method (paragraph [0056]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “forming the light emitting layer on the pixel circuit comprises: forming the light emitting layer on the pixel circuit by an evaporation method” teachings of Liu to the method of Seo because Liu discloses in paragraph [0056] that an evaporation method is one of several suitable methods for forming a light emitting layer.

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Seo (U.S. Pub # 2019/0334120) in view of Lin (U.S. Pub # 2020/0303676) and Yu (U.S. Pub # 2020/0365825) as applied to claims 1 and 12 above, and further in view of Choi (U.S. Pub # 2021/0234122).
Regarding Claims 8 and 14, Seo as previously modified by Lin and Yu teaches the method according to claim 1 and the organic light-emitting display panel according to claim 12, wherein in a direction parallel to the barrier layer (11), a top end of the draw-in structure (NG) near the pixel circuit (TR & E1) has a width greater than a width of a bottom end (see Fig. 6C) of the draw-in structure (NG) away from the pixel circuit (TR & E1).
Seo is silent with respect to wherein a top end of the draw-in structure near the pixel circuit has a width from 0.3µm to 3µm greater than a width of a bottom end of the draw-in structure away from the pixel circuit. (Emphasis added)
Choi discloses a method for preparing an organic light-emitting display panel and an organic light-emitting display panel comprising a draw-in structure (at least one of Fig. 7: G1-G3, paragraph [0092]), wherein a top end of the draw-in structure (at least one of G1-G3) near the pixel circuit has a width (Fig. 7: W4-W6, paragraphs [0122]-[0124]) from 0.3µm to 3µm greater (approximately equal to Fig. 8A: d11-d13, paragraphs [0122]-[0124]) than a width of a bottom end of the draw-in structure (at least one of G1-G3). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “top end of the draw-in structure near the pixel circuit has a width from 0.3µm to 3µm greater than a width of a bottom end of the draw-in structure away from the pixel circuit” teachings of Choi to the method and device of Seo because Choi discloses that a groove having the claimed dimensions is suitable for grooves formed surrounding a component such as a camera in a non-display area of the display device. Further, it would have been obvious to one of ordinary skill in the art at the time of the invention to vary, through routine experimentation, the widths of the draw-in structure in order to optimize the functionality of the device, so as to arrive at the limitations of claims 8 and 14. See MPEP § 2144.05. Further, the specification contains no disclosure of either the critical nature of the claimed widths of the draw-in structure or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Matthew E. Gordon/Primary Examiner, Art Unit 2892                                                                                                                                                                                                        

/GARDNER W. S. SWAN/Examiner, Art Unit 2892